Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/554,535 SECURITY APPARATUS FOR A GOLF LAUNCH MONITOR filed on 12/17/2021.  Claims 1-14 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 1590726 to Corsgren.
	With regards to claim 1, the patent to Corsgren discloses  a device having a guide member (11) extending from a first end to a second end and having a top surface defining one or more top surface features, and opposing side surfaces defining one or more side surface features; a mount comprising, a mount body extending along a plane that intersects a vertical axis at an angle, the mount comprising a top body surface and a bottom body surface, a plurality of clamp members (71, 64) positioned on a top body surface, each of the plurality of clamp members including a retainer (70) configured to retain and secure a portion of the launch monitor to the mount body, and at least one slide member (19, 20, 21) positioned on the bottom body surface and configured to engage at least one of: (1) the top surface features; and (2) the one or more side surface features to couple the mount to the guide member, wherein the at least one slide member is configured to enable the mount to move relative to the guide member and between the first and second end of the guide member.
	With regards to claims 2 and 10, Corsgren teaches wherein the guide member includes at least one bracket (12, 13) configured to secure the guide member to an anchoring fixture.
	With regards to claims 3 and 11, Corsgren teaches wherein the plurality of clamp members are configured to move relative to the mount body when in an unlocked state and wherein the plurality of clamp members are inhibited from moving relative to the mount body when in a locked state.
	With regards to claims 4 and 12, Corsgren teaches wherein the mount is configured to pivot relative to the vertical axis to adjust the angle (pivots at 56 and 36).
	With regards to claims 5 and 13, Corsgren teaches wherein the clamp members are connected to the mount body using one or more coupling elements.
	With regards to claim 7, Corsgren teaches a device having a guide member  (11) extending along a guide member axis and comprising, a top surface, and opposing side surfaces, wherein at least one of the top surface and the opposing side surfaces define one or more surface features; and a mount configured to moveably couple to the guide member, the mount comprising, a body having a top body surface and a bottom body surface, and a plurality of securing members (64, 71) positioned on the top body surface, wherein each of the plurality of securing members is configured to retain and secure a portion of a launch monitor to the body, wherein the mount is configured to move relative to the guide member along the guide member axis.
	With regards to claim 8, Corsgren teaches at least one slide member (19, 20, 21) positioned on the bottom body surface of the mount and configured to engage at least one of: (1) the top surface features; and (2) the one or more side surface features in order to couple the mount to the guide member.
	With regards to claim 9, Corsgren teaches wherein the at least one slide member is configured to enable the mount to move relative to the guide member and along the guide member axis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 1590726 to Corsgren and in view of United States Patent No.  9949561 to Aldrich.
Corsgren discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show a covering formed from a plurality sides and defining an interior space, wherein the covering is configured to connect to the mount.
Adrich discloses that the cover could be used to cover a work surface (See Col. 2, lines 40-43) and it would be obvious to use a cover to keep dust a debris out of the device. 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/7/22